DETAILED ACTION
Claims 1-18 were rejected in Office Action mailed on 03/24/2022.
Applicant filed a response, amended claims 1 and 11, and cancelled claims 3, 7-10 and 17-18 on 06/24/2022.
Claims 1-2, 4-6 and 11-16 are pending.
Claims 1-2, 4-6 and 11-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen, US 8946107 B2 (provided in IDS received on 03/03/2020) (Lauritzen), in view of Babar et al, Interaction of a carbon atom on small platinum clusters and its effects on hydrogen binding, Chemical Physics Letters, 2013, 560, 42-48 (provided in IDS received on 03/03/2020) (Babar), and further in view of Ma et al, US20100137125 A1 (provided in IDS received on 07/21/2020) (Ma) and further in view of Huang et al., WO 94/00232 (Huang).
Regarding claims 1-2, 4, 11-12 and 15-16, Lauritzen teaches a process for producing aromatic hydrocarbons which comprises contacting ethane with a dehydroaromatization catalyst (Lauritzen, column 3, lines 7-9); said catalyst comprising 0.0005 to 0.1% (i.e., 50 to 1000 ppm) platinum, and aluminosilicate, preferably a zeolite (i.e., a support; an aluminosilicate) (Lauritzen, column 3, lines 16 and 24-25), and more specifically ZSM-5 powder (Lauritzen, column 6, line 29).
Lauritzen further teaches that metals were deposited on calcined ZSM-5 powder substrate by first combining appropriate amounts of stock solutions of tetraammine platinum nitrate and ammonium ferric oxalate, and impregnating the substrate with this solution at room temperature and atmospheric pressure. Impregnated samples were aged at room temperature for 2-3 hours and then dried overnight at 100 °C (Lauritzen, column 6, lines 28-36). Prior to performance testing, all catalyst charges were pretreated in situ at atmospheric pressure as follows: (a) calcination with air, during which the reactor wall temperature was increased from 25 to 510 °C in 12 hrs, held at 510 °C for 4-8 hrs, then further increased from 510 to 630 degree C in 1 hr, then held at 630 °C for 30 min; (b) nitrogen purge, 630 °C for 20 min; (c) reduction with hydrogen, 630 °C for 30 min (Lauritzen, column 6, lines 61-67 and column 7, lines 1-2).

Given that Lauritzen teaches a method of producing the dehydroaromatization catalyst and the materials to dehydroaromatization catalyst that are identical or substantially identical to a method of making a Pt nanomaterial (i.e., without the presence of Pt-C) and materials to form the Pt nanomaterial, used in the present invention (Specification, [0039-0047]; [0054], catalyst B), as set forth above, therefore it is clear that Pt component of the catalyst of Lauritzen is also in the form of encapsulated platinum nanoclusters. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Lauritzen does not explicitly teach (a) using a metal carbide nanomaterial; (b) comprising the steps of preparing the metal carbide nanomaterial comprising a support and a plurality of metal carbide nanoclusters encapsulated in a plurality of micropores of the support; (c) wherein the metal carbide nanomaterial is prepared through the treatment of encapsulated Pt nanoclusters with ethane at a temperature between 100 to 750°C and (d) wherein the catalytic hydrocarbon conversion process is catalytic hydrogenation of alkynes and alkadienes to olefins or wherein the catalytic hydrocarbon conversion process is selectively hydrogenating of acetylene to ethylene.

With respect to the difference (a), Babar teaches interaction of a C atom on small Ptn clusters (Babar, Abstract, line 1) and the catalytic behavior of small Pt clusters (Babar, page 42, right column, lines 1-2). Babar further discloses that the electronic structure suggests strong mixing between the states of the platinum clusters and C atoms in the adsorption which results in the formation of strong Pt-C covalent bond (i.e., platinum carbide) (Babar, page 47, left column, Conclusion, lines 5-8).
As Babar expressly teaches, small addition of C could even improve the catalytic behavior of small Pt clusters (Babar, page 42, right column, lines 1-2) and the adsorption energy of H atom on PtnC clusters increases as compared to the value for pure Pt clusters and this should be important for reactivity on small clusters (Babar, page 47, left column, Conclusions, lines 10-13).
Babar is analogous art as Babar is drawn to the catalytic behavior of small Pt clusters.
In light of the motivation of formation of strong Pt-C covalent bond (i.e., platinum carbide), as taught by Babar, it therefore would be obvious to a person of ordinary skill in the art to convert the encapsulated platinum nanoclusters of the catalyst of Lauritzen to a catalyst that comprises platinum carbide, in order to improve the catalytic activity.

With respect to the difference (b) and (c), Babar further teaches that in the environment of C atoms, small Pt clusters will react strongly with carbon (Babar, page 47, left column, Conclusion, lines 13-15).
However, Babar does not explicitly teach the source of C atoms.
With respect to the source of C atoms, Ma teaches an aromatizing catalyst (Ma, Abstract, lines 1-2). Ma further teaches that a pretreatment in such a manner to carburize the calcined substance at 700°C, by using a methane gas having a methane/hydrogen ratio of 1/4 (Ma, [0049], lines 1-4). 
Ma is analogous art as Ma is drawn to an aromatizing catalyst.
It therefore would be obvious to a person of ordinary skill in the art to use the pretreatment method of using a methane gas at 700°C, as taught by Ma, in the process of catalyst preparation process of Lauritzen, in order to form the desired platinum carbide, and thereby arrive at a catalyst preparation process that is identical or substantially identical to that of the instant application (spec. [0039] – [0048]; [0056], Catalyst C). 

As set forth above, the final method taught by Lauritzen in view of Babar and Ma teaches the method of producing the dehydroaromatization catalyst and the materials to form the dehydroaromatization catalyst that are identical or substantially identical to a method of making platinum carbide nanoclusters, used in the present invention (spec. [0039] – [0048]; [0056], Catalyst C), therefore, the method taught by Lauritzen in view of Babar and Ma would inherently meet the claimed limitation “comprising the steps of preparing a metal carbide nanomaterial comprising a support and a plurality of metal carbide nanoclusters encapsulated in a plurality of micropores of the support”, and thereby arrive at the claimed invention.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Further regarding claim 1, given the methane used in Lauritzen in view of Babar and Ma and the presently claimed ethane are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups), which are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. Therefore, it would be obvious to a person of ordinary skill in the art to use the homology of methane, such as ethane, to form the desired platinum carbide nanoclusters in Lauritzen in view of Babar and Ma. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09 I and 2144.09 MPEP II.

With respect to the difference (d), Lauritzen in view of Babar and Ma teaches formation of platinum carbide could even improve the catalytic behavior of small Pt clusters (Babar, page 42, right column, lines 1-2). However, Lauritzen in view of Babar and Ma does not explicitly disclose wherein the catalytic hydrocarbon conversion process is selectively hydrogenating of acetylene to ethylene.
With respect to the difference, Huang teaches regeneration of acetylene reducing catalyst (i.e., acetylene hydrogenation catalyst) (Huang, page 4, 2nd paragraph; page 7, 3rd paragraph), wherein acetylene (i.e., an alkyne) hydrogenation catalysts contain e.g., platinum (Huang, page 10, 1st paragraph). Huang specifically teaches the spent catalyst which has been hydrogen stripped had a selectivity to ethylene (i.e., an olefin) that was better than that of the fresh catalyst (i.e., a catalytic hydrocarbon conversion process is selective hydrogenating of acetylene to ethylene) (Huang, page 16, 1st paragraph).
Huang is analogous art as Huang is drawn to catalyst containing platinum.
In light of the disclosure of using catalyst containing platinum for a catalytic hydrocarbon conversion process that is selective hydrogenating of acetylene to ethylene, as taught by Huang, it therefore would be obvious to use the catalyst of Lauritzen in view of Babar and Ma, which has improved catalytic behavior over the catalyst containing platinum, for the catalytic hydrocarbon conversion process that is selective hydrogenating of acetylene to ethylene, with reasonable expectation of success, and thereby arrive at the claimed invention.

Furthermore, given that the final method taught by Lauritzen in view of Babar and Ma teaches the method of producing the catalyst and the materials to form the catalyst that are identical or substantially identical to a method of making platinum carbide nanoclusters, used in the present invention (spec. [0039] – [0048]; [0056], Catalyst C), therefore, the catalyst of Lauritzen in view of Babar and Ma would necessarily be active towards selective hydrogenating of acetylene to ethylene. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Further regarding claim 12, as applied to claim 11, given that the final method taught by Lauritzen in view of Babar and Ma teaches the method of producing the catalyst and the materials to form the catalyst that are identical or substantially identical to a method of making platinum carbide nanoclusters, used in the present invention (spec. [0039] – [0048]; [0056], Catalyst C), therefore, the catalyst of Lauritzen in view of Babar and Ma would necessarily have the property of negligible green oil productivity. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 13-14, as applied to claim 11, Huang further teaches reaction conditions of 1.6 H2/C2H2 molar ratio, 4000 gas hourly space velocity (GHSV) and about 66°C average bed temperature (Huang, page 14, Example 2).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen, in view of Babar, Ma and Huang as applied to claim 4 above, and with evidentiary support of Element Summary, PubChem (Element Summary).
Regarding claim 5, as applied to claim 4, as applied to claim 4, Babar further teaches small Ptn clusters (with n=1-10). According to Element Summary (Element Summary, page 3), empirical radius of platinum is 135 pm (i.e., 0.135 nm). With appropriate mathematic conversion, the small Ptn clusters (with n=1-10) of Babar’s teaching have sizes of 0.27 nm -2.7 nm, which reads on the claimed limitation “a size close to 1 nm”.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen, in view of Babar, Ma and Huang as applied to claim 4 above, and further in view of Göhlich et al., Influence of platinum dispersion on the hydrodearomatization of toluene to light alkanes on Pt/H-ZSM-5, Catalysis Communication, 2011, 12, 757-760 (Göhlich).
Regarding claim 6, as applied to claim 4, Lauritzen in view of Babar and Ma does not explicitly disclose “wherein the catalyst has a platinum dispersion greater than 90%”.
With respect to the difference, Göhlich teaches the influence of Pt dispersion on the catalytic HDA (i.e., hydrodearomatization) of toluene using Pt/H-ZSM-5 catalysts (Göhlich, page 757, right column, lines 5-6); and Pt dispersion of 15-35% (Göhlich, Table 2). Göhlich further teaches that a low dispersion of Pt led to an increased deactivation behavior at a higher time on stream (i.e., a high dispersion of Pt would lead to a decreased deactivation behavior at a higher time on stream) (Göhlich, Abstract, lines 7-8; Table 2 and Fig. 2).
Göhlich is analogous art as Göhlich is drawn to a study of Pt/H-ZSM-5 catalysts.
In light of the motivation of a high dispersion of Pt as taught by Göhlich, it therefore would be obvious to a person of ordinary skill in the art to obtain high Pt dispersion, including the claimed range of greater than 90%, on the catalyst of Lauritzen in view of Babar and Ma, in order to decrease the deactivation behavior, and thereby arrive at the claimed invention.
Furthermore, the catalyst preparation method of Lauritzen in view of Babar and Ma is identical or substantially identical to that of the instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(d) rejections are withdrawn. However, the amended necessitates a new set of claim objections and 35 U.S.C. 112(b) rejections as set forth above.

Applicant primarily argues:
“Initially, Applicant submits that the problem to be addressed by the present invention is how to inhibit the production of green oil in the process of catalytic hydrogenation of alkynes and alkadienes to olefins. Fig. 7 of the present invention shows the green oil selectivity of catalyst A ((Pt/A12O3 after reduction), catalyst B (Pt/ZSM-5 after reduction) and catalyst C (Pt- C/ZSM-5 after activation). It can be seen from Fig. 7 that green oil produced by catalyst C is zero or almost zero, which is much less than catalyst A and catalyst B. Thus, the catalytic process using a metal carbide nanomaterial according to the present invention produce zero or almost zero green oil, which significantly increases the lifetime of the catalyst.”

Remarks, p. 5

The Examiner respectfully traverses as follows:
The data to show advantageous effects by the catalytic process of claim 1 in the present invention is not persuasive for the following reasons. 
The data is not commensurate in scope with the claims. The data only shows a method of synthesizing a catalyst using a specific support (i.e., ZSM-5 with a specific silica to alumina ratio), using a specific platinum precursor (i.e., Pt(NO3)2), with a specific concentration of Pt (i.e., 500 ppm Pt and therefore also leading to a specific amount of PtC), using a specific calcination condition (550°C for 4 hours), a specific reduction condition (630°C for 1 hour in hydrogen), a specific ethane flow (i.e., 50% ethane balance in nitrogen), and using the catalyst for selective hydrogenating of acetylene to ethylene; while the present claims broadly recite, preparing the metal carbide nanomaterial comprising any support, and a plurality of (i.e., any amount of) metal carbide nanoclusters encapsulated in a plurality of micropores of the support, wherein the metal carbide nanomaterial is prepared through the treatment of encapsulated Pt nanoclusters prepared from any platinum precursor, with ethane of any concentration at elevated temperatures anywhere between 100 to 750°C, and performing a catalytic hydrocarbon conversion process using the metal carbide nanomaterial: wherein the catalytic hydrocarbon conversion process is catalytic hydrogenation of any alkynes or any alkadienes to any olefins.


Applicant further argues:
“First, Babar is merely based on theoretical calculation and focuses on the theoretical possibility of forming Pt-C covalent bonds and the possible catalytic performance of the theoretically formed Pt carbide. Babar does not teach the formation of metal carbide nanomaterials under "mild" conditions, such as treating encapsulated Pt nanoclusters with ethane at a temperature between 100 to 750°C as recited in amended claim 1.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Firstly, it is noted that while Babar does not disclose all the features of the present claimed invention, Babar is used as teaching reference, namely to teach platinum carbide nanoclusters, in order to improve the catalytic behavior of small Pt clusters (Babar, page 42, right column, lines 1-2), and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Secondly, Ma is relied upon to teach the preparation of Pt carbide as recited in amended claim 1, as set forth on page 7 above.


Applicant further argues:
“Although Babar mentions that the addition of a small amount of C may improve the catalytic performance of small Pt clusters, Babar is merely based on theoretical calculation and only provides prospective predictions. A person of ordinary skilled in the art would not have reasonably expected that Babar, in combination with Lauritzen, would present the particular catalytic activity as required by claim 1”

Remarks, p. 6

The Examiner respectfully traverses as follows:
The presently amended claim 1 does not require a particular catalytic activity in the claimed limitations. 


Applicant further argues:
“In addition, based on the general concept of catalytic activity discussed in Babar, it cannot be reasonably expected that the theoretical improvement in catalyst performance in Babar would achieve the technical effect of the present invention, i.e., inhibition of production of green oil.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
 It is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Given that the final method taught by Lauritzen in view of Babar and Ma teaches the method of producing the catalyst and the materials to form the catalyst that are identical or substantially identical to a method of making platinum carbide nanoclusters, used in the present invention (spec. [0039] – [0048]; [0056], Catalyst C), as set forth above in page 10 in the OA, it is clear that the catalyst of Lauritzen in view of Babar and Ma would intrinsically have the substantially identical advantages as the present invention. 

Furthermore, the data to show advantageous effects by the catalytic process of claim 1 in the present invention is not persuasive as set forth in item 15 above.


Applicant further argues:
“However, the carbonization in Ma is specifically the carbonization of molybdenum. The fact that molybdenum can be formed into molybdenum carbide does not suggest that platinum carbide can be formed under the conditions described in Ma. A person of ordinary skilled in the art would understand that the chemical properties of molybdenum and Pt are far different, as Pt is a noble metal having unique properties while molybdenum is not.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Given Babar teaches strong mixing between the platinum clusters and C atoms in the adsorption results in the formation of Pt-C covalent bond (i.e., platinum carbide clusters) (Babar, page 47, left column, Conclusion, lines 5-8); and Ma teaches a pretreatment in such a manner to carburize the calcined substance (i.e., converting a metal component to a metal carbide) at 700°C, by using a methane gas having a methane/hydrogen ratio of 1/4 (Ma, [0049], lines 1-4).
It therefore would have been obvious to a person of ordinary skill in the art to conduct carbonization of catalyst comprising Pt using the method of Ma, to achieve expected results, absent evidence to the contrary.



Applicant further argues:
“In addition, even assuming a skilled person is to combine Lauritzen with Babar and Ma, it cannot be reasonably expected that the product carbide would achieve the technical effect of the present invention, i.e., inhibition of production of green oil during catalytic hydrogenation of alkynes and alkadienes to olefins.”

Remarks, p. 6-7

The Examiner respectfully traverses as follows:
It is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Given that the final method taught by Lauritzen in view of Babar and Ma teaches the method of producing the catalyst and the materials to form the catalyst that are identical or substantially identical to a method of making platinum carbide nanoclusters, used in the present invention (spec. [0039] – [0048]; [0056], Catalyst C), as set forth above in page 10 in the OA, it is clear that the catalyst of Lauritzen in view of Babar and Ma would intrinsically have the substantially identical advantages as the present invention. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

	
Furthermore, the data to show advantageous effects by the catalytic process of claim 1 in the present invention is not persuasive as set forth in item 15 above.



Applicant further argues:
“Gohlich is directed to aromatic dehydrogenation of toluene to light alkanes on Pt/H- ZSM-5,… distinct from the hydrogenation reaction recited in the present claims.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
As cited in MPEP 2141.01(a), 
“In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. [...] This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
Göhlich is analogous art to the present invention, given that (1) Göhlich is from the same field of endeavor as the claimed invention, i.e., they are both drawn to Pt supported on zeolite, or (2) Göhlich is reasonably pertinent to the problem faced by the inventor, i.e., study the effect of Pt dispersion on catalyst performance, specifically, Göhlich further teaches that a low dispersion of Pt led to an increased deactivation behavior at a higher time on stream (i.e., a high dispersion of Pt would lead to a decreased deactivation behavior at a higher time on stream) (Göhlich, Abstract, lines 7-8; Table 2 and Fig. 2), while the present invention requires a platinum dispersion greater than 90% (Claim 6). 
Therefore, Göhlich is analogous to the present invention.

	


Applicant further argues:
“Huang is directed to a method for regenerating acetylene hydrogenation catalyst…distinct from the hydrogenation reaction recited in the present claims”

Remarks, p. 7

The Examiner respectfully traverses as follows:
As cited in MPEP 2141.01(a), 
“In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. [...] This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
Huang is analogous art to the present invention, given that (1) Huang is from the same field of endeavor as the claimed invention, i.e., they are both drawn to acetylene (i.e., an alkyne) hydrogenation, or (2) Huang is reasonably pertinent to the problem faced by the inventor, i.e., catalysts for to acetylene (i.e., an alkyne) hydrogenation, while the present invention is drawn to a catalytic hydrogenation of alkynes and alkadienes to olefins. 
Therefore, Huang is analogous to the present invention.

Applicant further argues:
“In addition, neither of Gohlich and Huang addresses inhibition of the production of green oil at all.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
It is noted that while neither of Göhlich and Huang discloses all the features of the present claimed invention, Göhlich and Huang are used as teaching reference, namely, Göhlich  is used to teach a high dispersion of Pt, in order to decrease the deactivation behavior; and Huang is used to teach a catalytic hydrocarbon conversion process that is selective hydrogenating of acetylene to ethylene, and therefore, it is not necessary for either of these two reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732